Title: To Thomas Jefferson from Elijah Griffiths, 7 June 1801
From: Griffiths, Elijah
To: Jefferson, Thomas


               
                  Dear Sir,
                  Philada. June 7—1801
               
               Your favor of march 22d came to hand three days after that date. I beg leave to introduce to you, my friend John Israel Esqre. Editor of the Herald of Liberty (Washington Pennsylvania) he has acted his part well in the heat of the day in our State, & promises to be of great use to the cause of elective goverment in time to come; he will be much gratified & esteem it an honor to be made known to you. At the request of Mr Israel a letter from the Rev. Thomas Jones to him is enclosed; Mr Jones preaches for the universal congregation here, but that does not offer him even an ordinary support, owing to the Smallness of that Society, his high Sense of integrity, natural goodness of heart, & domestic virtues will secure his friends from ever blushing for their patronage; the letter will serve as a specimen of Mr J’s hand writing & wishes, if you will be so good as to mention Mr Jones’s case to one of the heads of Departments, it will do him much service & confer a favor on your sincere friends here. Mr Jones is not a citzen of the united States. I found by experience last season, that Professor Rushes lancet & my constitution disagreed, one or two more bleedings would have finished my Studies; chagrined at the want of Success from that mode of treatment, I adopted the stimulating plan, which with the opening of spring soon brought my usual standard of health back; I have been induced to settle in town in consequence of the resignation of Doctr. Wm. Boys one of the prescribing physicians of the alms House, to which place I was appointed on the expiration of my time as a student of that institution; this place brings but little emolument with it, however the appointment is respectable, for 10 or 12 respectable practicioners applied for it & many of them high toned Fed’s which might have been supposed a recommendation as the managers are all of the same stamp, however I think the party are pretty well shook to the foundation. Doctor Boys has lately married a Miss St. Clair, not very distant from your estate in Virginia, where he is gone to settle; he has talents & is a good surgeon, but was unable to succed here; it often happens, when we stand in most need of patronage, in the practice of physic, we recieve the least. Dr Boys before leaving this, took a very active part to prevent my appointment, & promote that of Doctr Proudfit’s, who latly accompanied Mrs Bingham abroad in her illness; Dr. Proudfit is a most intollerent aristocrat, Boys has always professed himself a republican & my friend; I have however reason to believe that the Doctor brought my politic’s into view, which was unprovoked on my part & ungenerous on his. We hope to see our State & Federal representation very pure after the next elections. I hope Virginia, Pennsylvania, New York & the western states will never abandon each other on the question of represetative goverment.
               Accept my best wishes for your health & happiness
               
                  
                     Elijah Griffiths
                  
               
               
                  N.B. my address is No 48 north 2d street Philadela.
               
            